SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 5, 2010(August 5, 2010) COMFORCE Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-6081 (Commission File Number) 36-2262248 (IRS Employer Identification No.) 999 Stewart Avenue, Bethpage, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(516) 437-3300 415 Crossways Park Drive
